Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 10, 16, and 20 are amended.
Claims 9, 15, and 19 are cancelled. 

Claims 1 – 8, 10 – 14, 16 – 18, and 20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/09/2022 was received.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The rejection of claims 1 – 20, under 35 U.S.C. 112(b), is withdrawn in light of the amendments. 

The rejection of claims 16 – 19, under 35 U.S.C. 101, is withdrawn in light of the amendments. 

Response to Arguments
Applicant’s arguments, filed 06/09/2022, with respect to the rejection of amended claims 1 – 8, 10 – 14, 16 – 18, and 20, under 35 U.S.C. 103, have been fully considered and are persuasive.  The rejection of amended claims 1 – 8, 10 – 14, 16 – 18, and 20, under 35 U.S.C. 103, has been withdrawn. 

Allowable Subject Matter
Claims 1 – 8, 10 – 14, 16 – 18, and 20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The present invention includes a system for improving reliability and security of storage or retrieval of information to and from a memory system, a method for improving reliability and security of storage or retrieval of information to and from a memory system, and a non-transitory computer-readable storage medium having instructions stored thereupon for improving reliability and security of a memory system.

The claimed invention, regarding claim 1 as representative, recites features such as: a physical unclonable function (PUF) generator to receive a seed value and output a PUF data pattern; a first logic circuit to receive a data stream, perform a first logic operation on the PUF data pattern and the data stream.

The prior art of record (Hung et al., U.S. Publication 2018/0123808 (herein Hung), Yu et al., U.S. Publication 2015/0026545 (herein Yu), and Chang et al. U.S. Publication 2018/0278418 (herein Chang), as examples of such prior art) do not teach the same. 

Hung teaches: a single packaged integrated circuit or a multichip includes a plurality of non-volatile memory cells, and logic to use a physical unclonable function to produce an initial key and to store the initial key in a set of non-volatile memory cells in the plurality of non-volatile memory cells. The device can include logic to use a random number generator to generate a random number, and logic to combine the initial key and the random number to produce an enhanced key. The physical unclonable function can use entropy derived from non-volatile memory cells in the plurality of non-volatile memory cells to produce the initial key. Logic is described to disable changes to data in the set of non-volatile memory cells, and thereby freeze the key after it is stored in the set.

Yu teaches: a symbol-oriented approach that addresses information recovery from manufacturing variations (MVs) readings in a high noise environment. The multi-bits-per-symbol approach, which is in accordance with the various aspects of the present invention, is in contrast with how manufacturing-variation-derived bits are normally treated in the context of PUF Key Generation's error correction process. The multi-bit-per-symbol approach also offers a natural distance metric (distance to the most-likely symbol, distance to the next-most-likely symbol, etc.) which can aid soft-decision decoding or list-decoding, and can be used to improve the provisioning of a more reliably encoded secret and its associated helper data value.

Chang teaches: A system including a host and a guest device, where the guest device can be implemented on a single packaged integrated circuit or a multichip circuit and have logic to use a physical unclonable function to produce a security key. The device can include logic on the guest to provide the PUF key to the host in a secure manner. The physical unclonable function can use entropy derived from non-volatile memory cells to produce the initial key. Logic is described to disable changes to PUF data, and thereby freeze the key after it is stored in the set.

Hence, the prior art fails to anticipate or render obvious the claimed method and apparatus.

Claim 1 – 8, 10 – 14, 16 – 18, and 20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232. The examiner can normally be reached Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel F. McMahon/Primary Examiner, Art Unit 2111